Citation Nr: 0820325	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
foot hallux valgus with tender scar.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of left foot surgery. 

3.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right knee.

5.  Entitlement to an increased rating for post-surgical 
residuals of right shoulder impingement, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
entitlement to increased ratings for the above conditions.  

In a May 2007 rating decision, the evaluation for the left 
foot disability was increased to 10 percent, effective 
February 7, 2005.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased 
evaluation for residuals of left foot  surgery remains before 
the Board.

The May 2007 rating decision also granted service connection 
for disabilities of the left and right knees, each evaluated 
as 10 percent disabling.  In a June 2007 rating decision, the 
RO denied an increased rating for a right shoulder 
disability.

In November 2007, the veteran submitted a Form 9 in which he 
indicated that he wanted to appeal the knee and right 
shoulder issues.  A statement of the case has not been issued 
in response to the veteran's notice of disagreement.  These 
issues must be remanded for the issuance a statement of the 
case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995).

The veteran also indicated in the November 2007 statement 
that he wanted to appeal decisions with regard to left thumb 
pain (for which service connection has previously been 
established), left shoulder pain and "stress-mental 
health."  The RO has not made any decisions with regard to 
those claims.  The Board interprets this communication as a 
claim for entitlement to service connection for psychiatric 
and left shoulder disabilities and as a claim for an 
increased rating for his service-connected left thumb 
disability.  These claims are referred to the RO for the 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As just noted, the Board is required to remand this case for 
issuance of a statement of the case in response to the 
veteran's notice of disagreement on the knee and right 
shoulder issues.  Manlincon.

In May 2008, the veteran was scheduled for a Central Office 
hearing before the Board.  However, the veteran asked that 
his hearing be postponed, and in a June 2008 statement, 
requested that he be provided a hearing before the Board at 
the RO (Travel Board hearing).  As the veteran has requested 
a Travel Board hearing, the case must be remanded for that 
purpose.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or RO should issue a 
statement of the case with regard to the 
issues of entitlement to higher initial 
ratings for left knee, right knee, and 
right shoulder disabilities.

2.  The AMC or the RO should schedule the 
veteran for a Travel Board hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

